DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

2.         In response to Office action dated on 02/18/2021 the Amendment has been received on 06/11/2021.
           Claim 1 has been amended.
           Claims 1-8 are currently pending in this application.

Response to Arguments

3.         Applicant’s arguments, see pages 6-9, filed 06/11/2021, with respect to claims 1-8 have been fully considered and are persuasive.  Claim 1 has been amended in order to overcome the rejection and objection provided in the previous Office action. Therefore, all of the previous of rejections and objections have been withdrawn. 

Allowable Subject Matter

4.          Claims 1-8 are allowed.
5.          The following is an examiner’s statement of reasons for allowance:
             With respect to claim 1, the most relevant prior art, Watanabe et al. (US PAP 2012/0014513 A1) in view of Kato (JP 2000166905 A; the prior art provided by the applicant) teach a radiographic system such as an X-ray fluoroscopic or CT imaging apparatus (see Figs. 1-3) comprising: 

    PNG
    media_image1.png
    562
    740
    media_image1.png
    Greyscale
a top board (4) configured to place a subject (P) thereon (see Figs. 1-3; see paragraphs 0004, 0022-0027; claims 1-16) an imaging unit including an X-ray source (1) configured to emit X-rays toward the subject (P) and an X-ray detector (2) configured to detect X-rays emitted from the X-ray source (1) and transmitted through the subject (P) (see paragraph 0023); an image processing unit (9) (connected to an operational unit (8) configured to generate an X-ray image and an X-ray image (see paragraph 0023) based on a detection signal acquired by the imaging unit (see Figs. 1-3; see paragraphs 0004, 0023 and 0027; claims 1-16); 
    PNG
    media_image2.png
    388
    541
    media_image2.png
    Greyscale
a handle (H1) configured to be gripped by an operator (according to claim 1 the handle doesn’t have to be physically  attached to the imaging unit but in order to avoid any misinterpretation of the claim examiner will use an another relevant prior art to provide obviousness of the currently pending apparatus) to when relatively moving the imaging unit relative to the top board (or vise versa) at least in a horizontal direction or vertical direction (see Figs. 1-3; paragraph 0023); 
a radiography/fluoroscopic button (one of the B button’s designated for fluoroscopy) configured to perform an instruction to execute X-ray radiography/fluoroscopy/CT; and an imaging button (another B button; The buttons B are those used to select a desired photographic condition from multiple photographic conditions, or to select a desired image processing operation from multiple image processing operations; see paragraph 0023)configured to perform an instruction to execute X-ray imaging with an X-ray dose more than an X-ray dose used when executing the X-ray radiography including fluoroscopy or CT, wherein at least one of the fluoroscopic button and the imaging button is configured to be able to perform an instruction operation in a state in which the operator grips the handle, and is composed of a plurality of buttons provided at least on one end portion side in a direction along which the handle extends and arranged offset in a direction intersecting with the direction along which the handle extends (see paragraph 0023).
          Kato discloses a system/method for providing x-ray fluoroscopy which explicitly teaches: 

    PNG
    media_image3.png
    447
    658
    media_image3.png
    Greyscale
 a top board (40) configured to place a subject (50) thereon; an imaging unit including an X-ray source (23) configured to emit X-rays toward the subject (50) and an X-ray detector configured to detect X-rays emitted from the X-ray source and transmitted through the subject; 

    PNG
    media_image4.png
    304
    455
    media_image4.png
    Greyscale
  an image processing unit (58) configured to generate an X-ray fluoroscopic image and an X-ray image based on a detection signal acquired by the imaging unit; a handle (47) configured to be gripped by an operator (physically  attached to the imaging unit) when relatively moving the imaging unit relative to the top board at least in a horizontal direction or vertical direction; a fluoroscopic button (53) configured to perform an instruction to execute X-ray fluoroscopy; and an imaging button (48) configured to perform an instruction to execute X-ray imaging with an X-ray dose more than an X-ray dose used when executing the X-ray fluoroscopy (see Figs. 1-4; paragraphs 0001-0008 and 0013-0020) providing user with the capabilities to easily move and operate the X-ray fluoroscopic imaging apparatus. 
            Watanabe et al. and Kato disclose similar methods/apparatuses for X-ray imaging but fail to explicitly teach or make obvious wherein the fluoroscopic button is composed of a plurality of buttons provided at least on one end portion side in a direction along which the handle extends and arranged offset in a direction intersecting with the direction along which the handle extends as claimed in combination with all of the remaining limitations of the claim.  
             Claims 2-8 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion

6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Florent (US PAP2014/0050304 A1; see abstract; paragraphs 0010, 0011, 0017, 0024-0026 and 0033-0036); Simmons et al. (US PAP 2013/0272499 A1; see paragraphs 022, 0026, 0028, 0030, 0031, 0038 and 0039) and Miyazwa (US PAP 2016/01357600 A1; see paragraphs 0092-0095 and 0101-0107) teach the X-ray fluoroscopic methods and apparatus and fluoroscopic button configured to perform the instructions to execute X-ray fluoroscopy.

7.            Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRAKLI KIKNADZE whose telephone number is (571)272-6494.  The examiner can normally be reached on 9:30 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Irakli Kiknadze /IRAKLI KIKNADZE/
Primary Examiner, Art Unit 2884                                                                                                                                                                                            
/I.K./  July 17, 2021